Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 8/29/2020.  Claims 1, 3-10, and 12-14 are currently pending within this application.

Information Disclosure Statement
2.	The information disclosure statement(s) filed on 11/11/2019 is/are in compliance with the provisions of 37 CFR 1.97, and has/have been considered and a copy/copies is/are enclosed with this Office action.

Foreign Priority
3.	Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C 119(a-d) based on JP 2018-225420, filed on 11/30/2018.

Allowable Subject Matter
4.	Claims 1, 3-10, and 12-14 are allowed.

5.	The following is an Examiner’s statement for the reasons of allowance:


  	The cited and considered prior art, specifically Fructuoso (US PGPub 2021/0176438) that discloses a retinal display apparatus for generating an image on a retina of an eye of a user, wherein the retinal display apparatus is configured to: generate an output beam conveying the image;  provide eye information, which 
	And Jiang (US PGPub 2021/0116776) that discloses an optical element, comprising: a first electrode and a second electrode configured to provide a driving voltage to the optical device;  and a liquid crystal (LC) mixture coupled to the first electrode and the second electrode, a pitch of flexoelectric domains induced in the LC mixture being continuously variable with the driving voltage, wherein the LC mixture includes: a host LC, and one or more LC dimers dissolved as a guest in the host LC, the host LC and the one or more LC dimers having respective dielectric anisotropies of opposite signs in nematic phase, and a net dielectric anisotropy of the LC mixture being 
substantially neutral, 
	And Shi (US PGPub 2017/0176753) that discloses a beam steering device, comprising: a first substrate;  a second substrate that is distinct from the first substrate;  a first alignment layer located adjacent to the first substrate between the first substrate and the second substrate, wherein the first alignment layer has a first periodic circular pattern;  a second alignment layer located adjacent to the second substrate between the first substrate and the second substrate, wherein the second alignment layer has a second periodic circular pattern that corresponds to the first periodic circular pattern;  nematic liquid crystals located between the first alignment layer and the second alignment layer;  and one or more retardation compensators, 
	And Jepsen (US PGPub 2017/0038589) that discloses a two-dimensional array of tiles, each tile comprising: a two-dimensional array of pixels, wherein each pixel is configured to output light so that the two-dimensional array of pixels outputs a 
	fails to anticipate or render obvious either alone or in combination with proper motivation the above mentioned claimed limitations of the instant application in conjunction with the other claimed limitations as claimed in the instant application, and therefore independent claims 1 and 10 are allowed.
	Claims 3-9 and 12-14 are allowed for being dependent upon allowed base claims 1 and 10.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664